Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Examiner’s Amendment presented on notice of allowance filed on November 9, 2021 is repeated below for convenience:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Palmer on November 2, 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows: --for a time period of from 0.1 minutes per 1 millimeter to 1500 minutes per 1 millimeter of said molded body for a time period of up to one hour, to result in—has replaced “for a time period of from 0.1 minutes per 1 millimeter of thickness of said molded body to a time period of one hour, to result in”
Claim 6 has been amended as follows: --for a time period of from 0.1 minutes per 1 millimeter to 1500 minutes per 1 millimeter of said molded body for a time period of up to one hour—has replaced “for a time period of from 0.1 minutes per 1 millimeter of thickness of said molded body to a time period of one hour”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a molded body produced from a copolymer which is obtained by heat treating the molded body as claimed. In particular, the method having a heat treatment as claimed, in particular having the heat treatment performed for up to one hour wherein the time period is selected from 0.1min/mm - 1500min/mm, in conjunction with the other limitations of the claims—including but not limited to the melt flow rate and temperatures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712